DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 11,193,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than, thus fully met by the claims of the ‘862’ patent. Specifically, the language of claims 1 and 2 in the ‘862’ patent fully encompass the language of claim 1, and the language of claims 3–10 in the ‘862’ patent fully encompass the language of claims 2–9.
Claim 1 of the ‘862’ patent teaches the language of claim 1 as follows: “A collection module adapted to receive a sample, the collection module comprising: a housing having an inlet port and an outlet port, the inlet port and the outlet port in fluid communication; a mixing chamber disposed between the inlet port and the outlet port; a sample stabilizer disposed between the inlet port and the outlet port; and a collection chamber disposed between the mixing chamber and the outlet port, the collection chamber including a first deformable portion and a second deformable portion, wherein the mixing chamber receives the sample and at least a portion of the sample stabilizer therein.” Claim 1 of the ‘862’ patent does not teach the claimed, “wherein the first deformable portion and the second deformable portion are transitionable between an initial position in which the sample is contained within the collection chamber and a deformed position in which a portion of the sample is expelled from the collection chamber.” However, claim 2 of the ‘862’ patent teaches the missing language from claim 1 of the ‘862’ patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–2, 4–13, and 15–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokka Srinivasa Rao et al. (US Pub. # 20170059550), hereinafter referred to as Bokka.
Regarding claim 1, Bokka teaches, “A collection module (device of Fig. 14D & 14E) adapted to receive a sample (blood), the collection module comprising: a housing (device of Fig. 14D, 14E) having an inlet port and an outlet port (see snag-it below), the inlet port and the outlet port in fluid communication; a mixing chamber (see snag-it below) disposed between the inlet port and the outlet port; a sample stabilizer (see snag-it below) disposed between the inlet port and the outlet port; and a collection chamber (see snag-it below) disposed between the mixing chamber and the outlet port, the collection chamber including a first deformable portion (693 on left) and a second deformable portion (693 on right), wherein the mixing chamber receives the sample and at least a portion of the sample stabilizer therein (para. [0012, 0018, 0056, 0071–0073]), wherein the first deformable portion (693 on left) and the second deformable portion (693 on right) are transitionable between an initial position in which the sample is contained within the collection chamber (position in Fig. 14D) and a deformed position in which a portion of the sample is expelled from the collection chamber (position in Fig. 14E).”  

    PNG
    media_image1.png
    556
    888
    media_image1.png
    Greyscale
    
Regarding claim 2, Bokka teaches, “wherein the first deformable portion and the second deformable portion are simultaneously squeezed to transition from the initial position to the deformed position (see ref. # 693 left and right portions, shown in Fig. 14E).”
Regarding claim 4, Bakka teaches, “a material including pores disposed between the inlet port and the mixing chamber; and a dry anticoagulant powder within the pores of the material [0009, 0012, 0018, 0056, 0071–0073].”
Regarding claim 5, Bakka teaches, “wherein the sample dissolves and mixes with the dry anticoagulant powder while passing through the material [0009, 0012, 0018, 0056, 0071–0073].”
Regarding claim 6, Bakka teaches, “wherein the material is an open cell foam [0011].”
Regarding claim 7, Bakka teaches, “wherein the sample stabilizer is the dry anticoagulant powder [0012, 0056].”
Regarding claim 8, Bokka teaches, “a closure (691) covering the inlet port ([0073], opens when blood enters, closes/seals entrance into 670 area).”
Regarding claim 9, Bokka teaches, “a cap (692) covering the outlet port and having a venting plug which allows air to pass therethrough and prevents the sample from passing therethrough [0072, 0073].”
Regarding claim 10, Bokka teaches, “A biological fluid collection device (device of Fig. 14D and 14E), comprising: a housing (device of Fig. 14D, 14E) having an inlet port and an outlet port, the inlet port and the outlet port in fluid communication (see snag-it above); a mixing chamber (see snag-it above) disposed between the inlet port and the outlet port; a sample stabilizer (see snag-it above) disposed between the inlet port and the outlet port; and a collection chamber (see snag-it above) disposed between the mixing chamber and the outlet port, the collection chamber including a first deformable portion (693 on left) and a second deformable portion (693 on right), wherein the mixing chamber receives the sample and at least a portion of the sample stabilizer therein (para. [0012, 0018, 0056, 0071–0073]), wherein the first deformable portion (693 on left) and the second deformable portion (693 on right) are transitionable between an initial position in which the sample is contained within the collection chamber (position in Fig. 14D) and a deformed position in which a portion of the sample is expelled from the collection chamber (position in Fig. 14E); and an outer housing (690 shown in Fig. 14-–14C) removably connectable to the collection module (690 shown removed in Fig. 14C), wherein, with the collection module connected to the outer housing, the collection module is disposed within the outer housing (see device of Fig. 14D, 14E, within 690 as shown in Fig. 14–14C).”  
Regarding claim 11, Bokka teaches, “A biological fluid collection device (device of Fig. 14D and 14E), comprising: a housing (device of Fig. 14D, 14E) having an inlet port and an outlet port, the inlet port and the outlet port in fluid communication (see snag-it above); a mixing chamber (see snag-it above) disposed between the inlet port and the outlet port; a sample stabilizer (see snag-it above) disposed between the inlet port and the outlet port; and a collection chamber (see snag-it above) disposed between the mixing chamber and the outlet port, the collection chamber including a first deformable portion (693 on left) and a second deformable portion (693 on right), wherein the mixing chamber receives the sample and at least a portion of the sample stabilizer therein (para. [0012, 0018, 0056, 0071–0073]); a material including pores disposed between the inlet port and the mixing chamber [0009, 0012, 0018, 0056, 0071–0073]; a dry anticoagulant powder within the pores of the material [0009, 0012, 0018, 0056, 0071–0073]; and a cap (692) covering the outlet port and having a venting plug which allows air to pass therethrough and prevents the sample from passing therethrough [0072, 0073].”  
Regarding claim 12, Bokka teaches, “wherein the first deformable portion and the second deformable portion together comprises a bladder (the combination of left/right 693 and area between where blood/sample flows is interpreted as a bladder).”  
Regarding claim 13, Bokka teaches, “wherein the mixing chamber houses the sample and the sample stabilizer therein [0012, 0018, 0056, 0071–0073].”  
Regarding claim 15, Bokka teaches, “wherein the sample dissolves and mixes with the dry anticoagulant powder while passing through the material [0009, 0012, 0018, 0056, 0071–0073].”  
Regarding claim 16, Bokka teaches, “wherein the material is an open cell foam [0011].”
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3 and 14, the prior art does not teach or suggest the claimed, “wherein the mixing chamber further comprises: a first curved wall having a first inlet end and a first exit end; and a second curved wall having a second inlet end and a second exit end, wherein the first inlet end is spaced a first distance from the second inlet end, and wherein the first exit end is spaced a second distance from the second exit end, the second distance less than the first distance.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burkholz et al. (US Pub. # 20140309551) teaches all the limitations of at least claim 1 as presently claimed (see [0038–0044; Fig. 2, ref. # 136). Furthermore, the references cited on the PTO–892 form teach sample collection devices similar to the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852